Judgment of conviction and sentence unanimously modified on the law, the facts, and in the exercise of discretion, to the extent of reducing the sentence to time already served and the judgment, as so modified, is affirmed. In view of defendant’s circumstances, the fact that the crime arose out of an accidental intervention without motive, and in view of the long time that has elapsed since the defendant’s last incarceration on this charge, it would be inhumane to require the defendant to resume service of the balance of his sentence. Concur — Botein, P. J., Breitel, Stevens, Eager and Steuer, JJ;